In re Erwin J. Jackson, applying for supervisory and remedial writs. Orleans Parish. No. 273-617 — Magistrate.
Granted. At a preliminary examination the witnesses are subject to cross-examination (C.Cr.P. 294) which must not be unduly curtailed. Identification witnesses can be examined and cross-examined on the circumstances of the identification. The probable cause finding is set aside and the case is remanded for a new preliminary hearing in accordance herewith.
SUMMERS, C. J., and MARCUS and BLANCHE, JJ., dissent.